                          United States District Court
                                    for the
                          Southern District of Florida

Oscar Jean, Petitioner,                )
                                       )
v.                                     )
                                         Civil Action No. 19-20343-Civ-Scola
                                       )
United States Of America,              )
Respondent.                            )

     Order Adopting Magistrate Judge’s Report and Recommendation
       This case was referred to United States Magistrate Judge Lisette M. Reid,
consistent with Administrative Order 2003-19 of this Court, for a ruling on all
pre-trial, nondispositive matters and for a report and recommendation on any
dispositive matters. On March 18, 2019, Judge Reid issued a report,
recommending that the Court deny Petitioner Oscar Jean’s motion for a writ of
error coram nobis. (Report of Mag. J., ECF No. 3.) Jean has timely filed
objections to Judge Reid’s report (Pet’r’s Objs., ECF No. 4.)
       The Court has considered Judge Reid’s report, Jean’s objections, the
record, and the relevant legal authorities. The Court finds Judge Reid’s report
and recommendation cogent and compelling: to the extent Jean seeks to vacate
his sentence, coram nobis relief is not available to him; to the extent Jean seeks
habeas relief, he has not sought leave to file a successive § 2255 motion; and,
in any event, Jean has not set forth any extraordinary circumstances that
would even come close to supporting coram nobis relief in this case.
       The Court thus affirms and adopts Judge Reid’s report and
recommendation (ECF No. 3). The Court denies Jean’s request for a writ of
coram nobis (ECF No. 1). The Clerk is directed to close this case. Any pending
motions are denied as moot.
       Done and ordered, at Miami, Florida, on April 9, 2019.

                                            _______________________________
                                            Robert N. Scola, Jr.
                                            United States District Judge
